Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-17) with traverse in the response filed on 5/16/22 is acknowledged.
This application is in condition for allowance except for the presence of claims 18-20  directed to an invention non-elected with traverse in the reply filed on 5/16/22.  In an interview with applicant’s representative Richard Cantor gave permission to cancel non-elected claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Cantor on 7/28/2022.

The application has been amended as follows utilizing the claims filed on 04/02/19:
Claim 5 at line 2 after “said mount portion of said” delete –[[waveguide.]]– and insert –[waveguide body.]–

Claim 9 at line 3 after “a saw blade” insert –[configured]–

Cancel Claims 18-20

Key: [[text]] = deleted text; [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with regards to independent claims 1 and 9 the closet prior art is Haas et al (US Patent Pub. 20050262708A1) which discloses a saw tool.  The tool comprises a saw blade (15), a handpiece body (11), a carrier (14) capable of oscillating movement, an actuator (16) configured to pivot the blade back and forth (Fig. 1-2, Paragraph [0014]-[021]).  The blade (15) is capable of a reciprocating movement (shown in Fig 1) by means of translation of the reciprocating means (21) being driven by the actuator (16) (Paragraph [0018]-[0020]), and the blade (15) is capable of a reciprocating-oscillating motion (shown in Fig. 2) when guide element (34) is shifted within the guide element (34) by ,means of the guide recess (25) (Fig. 2 Para. [0021]).  However, the tool does not comprise an actuator for solely driving the reciprocating motion and a separate transducer for solely driving the oscillating movement instead the drive mechanism drives both movements in Haas.  Furthermore it is unclear why Haas would be modified in order to achieve the claimed configuration. For this reason the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775